Order filed September 12, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00687-CV
                                   ____________

                           AMELIA V. KELLY, Appellant

                                           V.

        MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellees


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                        Trial Court Cause No. 11-CV-0325


                                        ORDER

      No reporter’s record has been filed in this case. The court reporter, Judy Hansen,
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On August 1, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter=s record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal on or before October
11, 2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM